MEMORANDUM**
John Hassel appeals, following a conditional plea of guilty to the charge of assaulting a federal officer, in violation of 18 U.S.C. § 111(a)(1). The two arguments reserved for appeal are whether the district court erred in refusing to dismiss this case because he was not adjudicated competent to stand trial within the thirty-day time limit contained in 18 U.S.C. § 4247; and whether the district court erred in excluding, on relevancy grounds, evidence of his right to smoke medicinal marijuana under California law. We review the district court’s interpretation of a federal statute de novo, United States v. Boren, 278 F.3d 911, 913 (9th Cir.2002), and the evidentiary issue for an abuse of discretion, United States v. Mateo-Mendez, 215 F.3d 1039, 1042 (9th Cir.2000).
We hold that the district court did not err in either respect. Because Hassel was already in custody pursuant to the Bail Reform Act at the time of the request for the competency evaluation, the time limits contained in 18 U.S.C. § 4247 are not implicated in this case. The district court did not err in refusing to dismiss the case on this basis.
*192Second, Hassel’s proffered evidence of his “right” to smoke medicinal marijuana in a federal courtroom was completely irrelevant to the charge of assaulting a federal peace officer. The basic elements of the crime — that Hassel resisted arrest or assaulted a federal peace officer on official duty, resulting in the officer’s injury — are not remotely related to the medicinal use of marijuana. Thus, the district court did not abuse its discretion in excluding this evidence.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.